*434
By the Gourt,

Downer, J.
This is an appeal from an order dismissing the action, as it is claimed, pursuant to the provisions of chap. 131, Laws of 1859, which provides, in substance, that proceedings shall be had in the court below and the record transmitted to that court within a year from the time a new trial or other proceedings shall be ordered by the supreme court. The circuit court, because no proceedings had been had within the year except issuing a commission to take depositions, dismissed the action. It appears that the commission was issued and returned, with important evidence on the part of the plaintiff below, within the year. We think that all that is necessary to save the action from the operation of the statute is, that the remittitur should be filed or transmited to the circuit court, and some step or steps taken preparing the action for trial within the year. The taking of depositions on commission issued was such a step or steps.
The order of the circuit court is reversed, with costs.